Citation Nr: 0122392	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  97-29 662	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an effective date prior to May 2, 1991, for 
an increased evaluation for service connected residuals of a 
coccyx injury and lumbosacral disability that includes 
arthritis of the lumbar spine.

2. Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for a neck 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for a 
neck or other cervical disability as secondary to the 
veteran's residuals of a coccyx injury and lumbosacral 
disability to include arthritis.

The issue of entitlement to an effective date prior to May 2, 
1991, for an increased evaluation for service connected 
residuals of a coccyx injury and lumbosacral disability that 
includes arthritis of the lumbar spine, will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  In a decision dated February 1976, the Board denied 
service connection for degenerative arthritis of the 
cervical, dorsal, and lumbar spine.

2. Evidence submitted subsequent to the February 1976 Board 
Decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
neck disability.
 


CONCLUSIONS OF LAW

1.  The Board's February 1976 decision denying entitlement to 
service connection for degenerative arthritis of the 
cervical, dorsal and lumbar spine is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991& Supp. 2001); 38 C.F.R. 
§§ 20.1100, 20.1104 (2000).

2. The evidence received subsequent to the February 1976 
Board Decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
neck disability have been met. 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that the Board reopen his claim of 
entitlement to service connection for a neck disability, on 
the basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection. 

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

The veteran's claim of entitlement to service connection for 
a neck disability was first considered and originally denied 
in a May 1975 rating decision.  The veteran's claim was 
originally denied because the arthritis was not shown in 
service or to a degree of 10 percent or more within a year 
from the date of discharge from service and further, was not 
directly due to or the result of the service connected coccyx 
injury.  The veteran appealed this decision to the Board. A 
February 1976 Board decision denied the veteran's claim on 
the basis that arthritis of the cervical, dorsal or lumbar 
spine was not incurred in or aggravated in service, nor was 
it manifested within one year of service, nor was it 
proximately due to or the result of a service-connected 
disability.  A copy of the Board Decision was mailed to 
veteran in February 1976.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
See also 38 U.S.C.A. § 7111(a)(a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
June 1995 decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the basis for the Board's denial of 
service connection for degenerative arthritis of the 
cervical, dorsal, and lumbar spine, was that there was no 
evidence submitted showing that the disability was incurred 
in or aggravated in service, nor was it manifested within one 
year of service, nor was it proximately due to or the result 
of a service-connected disability. The evidence present at 
the time of the February 1976 Board decision included the 
following: the veteran's service medical records; VA 
examinations in December 1951, July 1953, December 1955, May 
1956, November 1965, November 1966, March 1972 and April 
1975; a September 1951 letter from Dr. C. E. L.; a July 1953 
letter from Dr. J. T. J.; a June 1956 orthopedic evaluation; 
transcripts from the veteran's February 1954, August 1965, 
and March 1975 RO hearings; April 1965 and October 1965 
letters from Dr. E. E. H.; private medical records from Dr. 
E. E. H dated August 1966; hospitalization summaries from 
Munson Medical Center for four different periods dated 
between August 1965 and June 1972; an October 1971 letter and 
physician's report from Dr. W. J. C., D.O.; an October 1971 
and December 1971 physicians report from Dr. E. E. H.; an 
April 1972 VA medical opinion; a July 1972 letter from Dr. E. 
E. H.; a July 1972 letter from Dr. W. J. C.; records from VA 
hospitalizations in March 1974, between April 1974 and May 
1974, and in June 1974; VA outpatient treatment records dated 
between May and June 1974; records from Dr. J. O. E.; and a 
March 1975 letter from Dr. E. E. H. 




Additional pertinent evidence has been associated with the 
claims file since the February 1976 Board Decision.  This 
evidence includes reports of VA examinations in March 1980, 
November 1991, May 1998, and September 1998; Social Security 
Disability records; a September 1998 radiology report from 
Munson Community Health Center indicating that the veteran 
had degenerative changes of a moderate nature becoming severe 
at C5-6 and C7-T1; a March 2000 statement from the veteran's 
private physician, Dr. D. W., D.O., indicating that the 
veteran had some limitation of motion in the cervical spine 
and that it was plausible that the veteran's service-related 
injury in 1947 did significant damage to his cervical spine 
which would show up as degenerative joint disease years 
later; and a March 2000 statement from the veteran indicating 
that he had been having daily pain and muscle spasms in his 
neck area and upper back.

The evidence associated with the veteran's claims file 
subsequent to the February 1976 decision is new and material.  
The veteran's March 2000 statement contains complaints 
regarding pain and spasms in his neck not reported in 1976.  
Further, the September 1998 radiology report shows and the 
March 2000 letter from Dr. D. W. indicates, that the veteran 
currently suffers from a neck disability.  The March 2000 
letter from Dr. D. W. also suggests that the veteran's neck 
disability is related to his service-connected injury. As 
such, there is a basis to reopen the veteran's claim for 
service connection for a neck disability. 

The newly submitted evidence supports the veteran's 
contention that he has a current neck disability, which may 
be directly related to an incident of service.  The "new" 
evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the Board's February 1976 final denial.  Therefore, the 
new evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for a neck disability 
is reopened.



ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a neck disability and to this extent, the 
appeal is granted.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In regards to the veteran's claim for service connection for 
a neck disability, as the Board has reopened the veteran's 
claim, the Board must ensure that the duty to assist has been 
satisfied.  A preliminary review of the claims file reveals 
that additional development is necessary prior to appellate 
disposition.

The veteran was afforded a VA examination in May 1998.  The 
examination was not directly related to the claim currently 
on appeal.  New evidence has been submitted subsequent to 
that examination in connection with the veteran's claim for 
entitlement to service connection for a neck disability, 
specifically, a March 2000 letter from the veteran's private 
physician, Dr. D. W. and a September 1998 radiology report.  
The examiner did not have the benefit of review of all the 
veteran's pertinent treatment records. Therefore, the 
examination is inadequate for determining the claim on appeal 
and thus, the veteran should be afforded a VA orthopedic 
examination specifically addressing a claim for a neck 
disability.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed.Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

As noted in the Introduction, additional development is also 
required for the veteran's claim for entitlement to an 
effective date prior to May 2, 1991, for an increased 
evaluation for service connected residuals of a coccyx injury 
and lumbosacral disability that includes arthritis of the 
lumbar spine.  In the November 1997 RO hearing and in a 
January 1998 VA Form 21-4138, the veteran appears to be 
alleging clear and unmistakable error (CUE).  It is not clear 
from the record in which decision or decisions the veteran is 
claiming CUE.  Thus, without knowing where the CUE claim 
arises, the issue of an earlier effective date cannot be 
decided as it depends upon resolution of the CUE claim.  

The U.S. Court of Appeals for Veterans Claims has held that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In the instant case, as the CUE claim has 
not yet been adjudicated by the RO and is determined to be 
inextricably intertwined with the pending claim for an 
effective date prior to May 2, 1991, for an increased 
evaluation for service connected residuals of a coccyx injury 
and lumbosacral disability that includes arthritis of the 
lumbar spine, the adjudication of the earlier effective date 
claim will be held in abeyance pending further development of 
the veteran's CUE claim.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed.Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
seek clarification as to which decision 
or decisions the veteran is alleging 
clear and unmistakable error.

3.  The RO should ensure that copies of 
all current and relevant treatment 
records for a neck disability are 
included in the claims folder.

4.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions.

a. List all disabling disorders of 
the neck that the veteran 
currently has.

b. For each diagnosed neck 
disability in question (a), state 
a medical opinion as to the time 
of onset of the disability.

c. For each diagnosed neck 
disability in question (a), state 
a medical opinion as to whether 
it is at least likely as not that 
the diagnosed neck disability is 
the result of a disease or injury 
the veteran had in service. (In 
answering this question, the 
examiner should comment on all 
findings in the service medical 
records and private medical 
records, to include Dr. D. W.'s 
March 2000 letter and the 
September 1998 radiology report).

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 and 
Supp. 2001); 66 Fed.Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claim for 
service connection for a neck disability, 
to include direct service connection, as 
secondary to the service-connected 
residuals of a coccyx injury and 
lumbosacral disability with arthritis, and 
any other basis that the evidence 
warrants.   In addition, as appropriate 
following the appellant's response to the 
request for clarification of the CUE 
claims, the RO should adjudicate all RO 
CUE claims presented by the appellant.  
The RO must also eadjudicate the claim of 
entitlement to an effective date prior to 
May 2, 1991, for an increased evaluation 
for service connected residuals of a 
coccyx injury and lumbosacral disability 
that includes arthritis of the lumbar 
spine.  In the event that the claim on 
appeal is not resolved to the satisfaction 
of the veteran, he should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



Error! Not a valid link.


